Citation Nr: 1803323	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-13 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for testicular cancer.

2. Entitlement to service connection for testicular cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. The Veteran filed a Notice of Disagreement (NOD) in September 2013. The RO issued a Statement of the Case (SOC) in April 2014, and the Veteran submitted a VA Form 9 in November 2013. 

Although the RO appears to have reopened the previously denied claim for service connection for testicular cancer in its rating decision, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108, 7105 (2012) to address the question of whether new and material evidence has been received to reopen the service connection claim. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate such on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal as encompassing the matters set forth on the title page.

In July 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. A May 2011 rating decision denied service connection for testicular cancer; the Veteran did not perfect a timely appeal of that decision and the decision became final.

2. The evidence received since the May 2011 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for testicular cancer.

3. The evidence of record is at least in equipoise as to whether the Veteran's testicular cancer is etiologically related to active service.  


CONCLUSION OF LAW

1. The May 2011 rating decision denying service connection for testicular cancer is final. 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for testicular cancer. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. Resolving all doubt in the Veteran's favor, the criteria for the establishment of service connection for testicular cancer are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board's decisions to reopen the Veteran's claim of entitlement to service connection for testicular cancer and to grant service connection for testicular cancer are completely favorable, no further action is required to comply with the VCAA and its implementing regulations.

II. New and Material Evidence 

In general, rating decisions that are not timely appealed are final and binding based on all of the evidence then of record. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017). A claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105 (c) (2012). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a claim that has been disallowed, the claim may be reopened. 38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist. Id. 

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance. Id. (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As mentioned above, the RO previously reopened the Veteran's claim. The Board again notes that regardless of how the RO (or the Board in a prior denial) ruled on the question of reopening, the Board must re-decide that matter on appeal. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial) and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Testicular Cancer 

In this case, the Veteran was denied service connection in a May 2011 rating decision because the evidence did not show a nexus between the Veteran's testicular cancer and his military service. The Veteran filed a notice of disagreement with the May 2011 rating decision in July 2011. A notice of disagreement must be filed by one year after the issuance of a rating decision. Although the Veteran's notice of disagreement was not timely, the RO nonetheless issued a statement of the case on July 13, 2012, which was sent to the Veteran on July 18, 2012. The Veteran subsequently filed a VA Form-9 which was received on September 20, 2012. A Form-9 must be received within 60 days from the date VA mailed the SOC, or the last day of the one-year period from the date VA mailed the notification of the decision being appealed, whichever is later. Email correspondence from the RO indicates that the Veteran's Form-9 was received on the 64th day. The correspondence further indicates that a Form-9 which is mailed allows for an additional 5 days of handling, however the Veteran's Form-9 was not mailed, but hand carried. The RO determined that it could not accept the Veteran's substantive appeal as it was not received timely, and the Veteran was notified of such decision in a September 20, 2012 notification letter. Therefore, the May 2011 rating decision became final. 38 U.S.C. § 7105 (West 2002) [(West 2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2017)]. The Veteran requested to reopen his claim in September 2012. 

Since the May 2011 rating decision, the Veteran has submitted additional evidence, including statements, medical articles pertaining to a connection between testicular cancer and deployment in the Persian Gulf, and medical opinions from Dr. G.S. containing a positive nexus opinion between the Veteran's testicular cancer and his active service. This evidence is new, in that it was not previously of record at the time of the May 2011 rating decision. Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record. 

Therefore, new and material evidence having been received; the claim of entitlement to service connection for testicular cancer is reopened.

II. Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

Service connection may be granted for certain chronic diseases, including a malignant tumor, if diagnosed as such in service or manifested to a compensable degree within one year after a veteran's separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Brown, 1 Vet. App. 49, 52-56 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Testicular Cancer 

The Veteran's service treatment records (STRs) reveal no complaint or treatment relative to testicular cancer, nor was the condition noted at the time of discharge or within a year following discharge. The evidence of record establishes that the Veteran was diagnosed with testicular cancer in March 2010 and he has not contended that his condition manifested during or within one year of separation from service.

Rather, the Veteran has asserted that his testicular cancer was a result of exposure to burn pits, burning oil fires, and other chemical exposure during service in the Persian Gulf.

Under 38 U.S.C. § 1117 (a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary. Effective October 17, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317 (a)(1)(i) through December 31, 2021 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations). See Interim Final Rule, 81 Fed.Reg. 71382 - 71384 (Fed.Reg. October 17, 2016) (extending the presumptive period from December 31, 2016, to December 31, 2021). See 71 Fed.Reg. 75669 (2006). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a), (b). 

Also, under 38 C.F.R. § 3.317 (a)(1) service connection is warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

Under 38 C.F.R. § 3.317 (a)(2)(i) a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms. Under 38 C.F.R. § 3.317 (a)(2)(ii) the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, e.g., diabetes and multiple sclerosis, will not be considered medically unexplained. 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 U.S.C. § 1117 (f); 38 C.F.R. § 3.317 (d). 

The Board determines that the record evidence is sufficient to establish that the Veteran served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War. Thus, the Veteran is considered to be a Persian Gulf veteran for purposes of this decision. 

However, the Veteran is claiming service connection for testicular cancer, and this disease is not an undiagnosed illness within the meaning of the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317. Thus, service connection under these provisions is not available. 

The Board will thus consider whether entitlement to service connection is warranted based on the theory of direct causation.

The Veteran was afforded a VA examination in December 2010. The examiner noted that the Veteran's claims file was reviewed, although the Veteran was the primary source of information. The examiner indicated that he believed the Veteran to be a reliable historian. He noted that the Veteran's testicular cancer was diagnosed by ultrasound in March 2010 following twelve days of right testicular pain and swelling with a palpable mass. A radical oriechtomy was performed on March 15, 2010 and chemotherapy was conducted from June 2010 until August 2010. The Veteran underwent subsequent surgery for lymph node removal in November 2010. See December 2010 VA Examination Report. The examiner noted a diagnosis of testicular cancer post-operative radical right oriechtomy. He noted risk factors as including cryptorchidism, personal family history of testicular cancer, infertility or subfertility, HIV, and hypospadias. He further noted that the greatest risk factor for testicular cancer is heredity which leads to a 6-10 fold increase of risk. In utero exposure to exogenous estrogen resulted in a 4.9 fold increase in testicular cancer. Organochlorine pesticide exposure in utero or early in life was also noted as increasing the risk of germ cell tumors. The examiner noted studies about chemicals thought to be linked to testicular cancer and noted that only Dimethylformamide (DMF) was noted as having a link. Id.

The examiner opined that the Veteran's testicular cancer was not associated with any "Gulf War Environmental Exposure." He restated that testicular cancer is associated with exposures to hormones, or perhaps pesticides, in utero or shortly after birth, with heredity being the greatest risk fact.  The examiner concluded by stating that adult toxic or chemical exposures resulting in testicular cancer are not medically supported. Id. 

The Veteran submitted a September 2012 letter from Dr. G.S. of the VA clinic in Des Moines, Iowa. The doctor noted that the Veteran had been under her care for germ cell carcinoma of the testicle which required an orchiectomy and systemic chemotherapy. She noted that the Veteran did not have a hereditary risk factor nor did he have in utero exposure to exogenous estrogen. The doctor noted that there are other risk factors in the medical literature but that they were not applicable to the Veteran's case. She noted the Veteran's service in the Gulf and that he was exposed to chemicals. She stated that there is data to support Gulf deployment and a higher incidence of cancer of the testicles as an adult. See September 2012 Letter from Dr. G.S.

In a September 2012 Statement in Support of Claim in which the Veteran requested to reopen his claim for service connection for testicular cancer, the Veteran disputed the December 2010 VA examiner's contention that heredity played a role in his development of testicular cancer. The Veteran asserted that none of the men in his immediate family had suffered from testicular cancer. Furthermore, he reported that his doctor had expressed to him that it was rare for a man of his age (48 at the time of diagnosis) to suffer from testicular cancer as the normal age range is 15 to 29 years of age. The Veteran reiterated his assertion that he was exposed to numerous chemicals during his participation in the Gulf War and submitted academic articles in support of his claim. An abstract from the National Institute of Health's website indicated that their studies suggest that testicular cancer may be related to military deployment. An additional article by a Dr. Alan Cantwell indicated that depleted uranium accumulates in body organs to include the testicles. This article included facts on Gulf War veterans' mortality rate due to testicular cancer. A report indicated that some Gulf War veteran's semen contained uranium and that they suffered higher rates of testicular cancer. See September 2012 Statement in Support of Claim.

The Veteran was afforded another VA examination in January 2013. The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service. As rationale, the examiner noted that review of the medical literature did not list hazardous exposures, including Gulf War hazards, as a risk factor for testicular cancer. The examiner went on to list a number of known risk factors for testicular neoplasia, including cryptorchidism, a personal or family history of testicular cancer, infertility or subfertility, and HIV infection.  See January 2013 VA Examination.

In the April 2014 Statement of the Case, the RO determined that there was affirmative evidence that the Veteran's disability was unrelated to service in the Gulf War. The RO reasoned that articles submitted by the Veteran did not hold probative weight as none indicated that based on medical research that testicular cancer was due to his exposure in service. Specifically, the RO noted that the National Institute of Health's abstract only indicates that testicular cancer "may" be related to military service, indicating only a possibility. The RO further determined that the September 2012 opinion of Dr. G.S. was not probative because she did not provide a medical nexus with a supporting rationale, instead indicating only that there was data to support Gulf deployment and a higher incidence of cancer of the testicles. The RO mentioned that it was unclear how it was determined that the Veteran did not have the risk factor of exposure in utero to exogenous estrogen. See April 2014 Statement of the Case. 

At his July 2017 Board hearing, the Veteran testified again about the circumstances of his service, noting again that he was exposed to burn pits and various other oils and chemicals. The Veteran reported that he was diagnosed with testicular cancer in March 2010 and had no family history of that type of cancer. The Veteran testified that his cancer doctor, Dr. G.S. had informed him that it was impossible for his condition to be hereditary and that his cancer was a result of the substances he was exposed to in service. See July 2017 Hearing Transcript. 

In July 2017, Dr. G.S. submitted another letter on behalf of the Veteran. She indicated that the Veteran was being followed by Central Iowa VA for metastatic cancer of the testicle, again noting that the Veteran had to undergo an orchiectomy followed by chemotherapy with cisplatinum and etoposide chemotherapy followed by removal of a teratoma. The doctor noted that the Veteran had no predisposing factors such as mumps orchitis or cryptorchism for developing testicular cancer. She stated that the only predisposing factor that the Veteran had was his military tour of duty and again noted the medical articles previously submitted by the Veteran. See July 2017 Letter from Dr. G.S.

The Board finds the September 2012 and July 2017 opinions provided by Dr. G.S. regarding the Veteran's testicular cancer to be probative in nature. She addressed the Veteran's testicular cancer and referenced to studies which support the proposition that there is a relation between Persian Gulf service and higher incidences of testicular cancer. Unlike the December 2010 and January 2013 VA examiners, Dr. G.S. addressed the risk factors for testicular cancer as they specifically applied to this Veteran. While both VA examiners stressed heredity, in utero exposure to exogenous estrogen, and childhood exposure to certain chemicals, neither VA examiner addressed whether or how those risk factors specifically applied to the Veteran. Indeed, the RO questioned how Dr. G.S. determined that the Veteran did not have in utero exposure to exogenous estrogen; however there was no indication that either VA examiner had any evidence that the Veteran had been exposed to such hormones in utero. Additionally, while the VA examiners stressed heredity, it appears that they gave little consideration to the Veteran's family history. The Veteran has asserted numerous times that he did not have a family history of testicular cancer. Neither VA examiner addressed this specific contention by the Veteran. The Board also notes that as the Veteran's primary physician in treating his testicular cancer, the opinions of Dr. G.S. would tend to carry greater probative value as it may be presumed that she has a greater familiarity with the Veteran's medical history and the particular aspects of his condition.  

The Board also acknowledges the articles that were submitted by the Veteran. The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222, 228 (1999). See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim. 

In the present case, the articles submitted by the Veteran fall into this general category. The Board notes that the articles provide that there is an indication that Gulf War deployment may be related to higher incidence of cancer of the testicles. In this instance, the information contained in these articles is also combined with the opinion of a medical professional, Dr. G.S., who has provided a positive nexus between the Veteran's service and his testicular cancer. 

Although the VA examiners based their opinions on published medical research that indicated that adult toxic or chemical exposures resulting in testicular cancer is not medically supported, the Board finds that the opinions submitted by Dr. G.S. as well as the articles submitted by the Veteran place the evidence in relative equipoise.

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim for entitlement to service connection for testicular cancer is in relative equipoise. Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for testicular cancer is granted.




ORDER

New and material evidence having been received, the claim of entitlement to service connection for testicular cancer is reopened. 

Entitlement to service connection for testicular cancer is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


